Citation Nr: 0533247	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-27 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a chronic right ear 
disorder manifested by pain.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's right (major) radioulnar 
joint degenerative changes.  

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's left toe corn.  

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's tinea pubis and tinea cruris.  

5.  Entitlement to a compensable disability evaluation for 
the veteran's chronic bilateral otitis externa.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from June 1977 to April 1980.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) which established 
service connection for a left toe corn; assigned a 10 percent 
evaluation for that disability; established service 
connection for right (major) radioulnar joint degenerative 
changes, sinus congestion with headaches, and tinea pubis; 
assigned noncompensable evaluations for those disabilities; 
and denied service connection for "otitis," a chronic right 
ear disorder to include pain, bilateral hearing loss 
disability, tinnitus, gastroesophageal reflux disease (GERD), 
a chronic left thumb disorder to include pain, hemorrhoids, 
boils, and a chronic disability manifested by lightheadedness 
and dizziness.  In May 2003, the accredited representative 
submitted a notice of disagreement (NOD).  

In May 2003, the RO granted service connection for chronic 
left thumb strain; assigned a 10 percent evaluation for that 
disability; and increased the initial evaluation for the 
veteran's right radioulnar joint degenerative changes from 
noncompensable to 10 percent.  In June 2003, the RO issued a 
statement of the case (SOC) to the veteran and his accredited 
representative which addressed the issues of service 
connection for bilateral hearing loss disability; an initial 
evaluation in excess of 10 percent for the veteran's left toe 
corn; and an initial compensable evaluation for his right 
radioulnar joint degenerative changes.  

In July 2003, the RO granted service connection for chronic 
tinnitus, GERD, vertigo with dizziness and headaches, 
assigned 10 percent evaluations for those disabilities; 
granted service connection for chronic bilateral otitis 
externa; assigned a noncompensable evaluation for that 
disability; and recharacterized the veteran's skin disability 
as tinea pubis and tinea cruris evaluated as 10 percent 
disabling.  In July 2003, the RO issued a SOC to the veteran 
and his accredited representative which addressed the issues 
of service connection for both hemorrhoids and boils; an 
initial evaluation in excess of 10 percent for the veteran's 
tinea pubis and tinea cruris; and an initial compensable 
evaluation for his sinus disorder.  In August 2003, the 
veteran submitted a NOD with the initial evaluation assigned 
for his chronic bilateral otitis externa.  In January 2004, 
the RO issued a SOC to the veteran and his accredited 
representative which addressed the issue of service 
connection for a chronic right ear disorder to include pain 
and the veteran's entitlement to an initial compensable 
evaluation for his chronic bilateral otitis externa.  In 
January 2004, the veteran submitted an Appeal to the Board 
(VA Form 9) from the denial of all issues enumerated in the 
SOCs and SSOCs issued to him.  

In January 2004, the RO denied service connection for chronic 
hypertension, chronic post-traumatic stress disorder (PTSD), 
and a chronic urinary disorder to include hematuria and 
urinary tract infections.  In February 2004, the veteran 
submitted a NOD with the January 2004 rating decision.  In 
March 2004, the RO issued a SOC to the veteran and his 
accredited representative which addressed the issues of 
service connection for hypertension, PTSD, and a chronic 
urinary disorder.  In March 2004, the veteran submitted an 
Appeal to the Board (VA Form 9) from the denial of service 
connection for hypertension, PTSD, and a chronic urinary 
disorder.  

In May 2004, the veteran was afforded a video hearing before 
a Veterans Law Judge which addressed solely the issue of 
service connection for hypertension.  In May 2004, the 
veteran expressly withdrew his appeal from the denial of 
service connection for both PTSD and a chronic urinary 
disorder.  In November 2004, the Board determined that the 
veteran had also withdrawn his appeal from the denial of an 
initial compensable evaluation for his sinus disorder; denied 
service connection for hypertension; and remanded the issues 
of service connection for a chronic right ear disorder to 
include pain, chronic bilateral hearing loss disability, 
hemorrhoids, and boils and an initial compensable evaluation 
for his chronic bilateral otitis externa to the RO so that he 
could be scheduled for another hearing before a Veterans Law 
Judge.  

In June 2005, the veteran was afforded a video hearing before 
the undersigned Veterans Law Judge.  At the hearing, the 
veteran expressly withdrew his appeal from the denial of 
service connection for chronic bilateral hearing loss 
disability, hemorrhoids, and boils.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected right 
(major) radioulnar joint degenerative changes, left toe corn, 
tinea pubis, tinea cruris, and chronic bilateral otitis 
externa.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issues as entitlement to initial evaluations 
in excess of 10 percent for the veteran's right (major) 
radioulnar joint degenerative changes, left toe corn, tinea 
pubis, and tinea cruris and an initial compensable evaluation 
for his chronic bilateral otitis externa.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In reviewing the report of a November 2004 VA examination for 
compensation purposes, the Board observes that while he was 
diagnosed solely with bilateral otitis externa, the veteran 
was also found to exhibit tenderness to palpation over the 
mastoid behind the right ear.  The examiner commented that:

The active ear disease present appeared 
to be bilateral otitis externa.  There 
was, however, tenderness over the mastoid 
area, although it appeared to be 
afebrile.  

The VA physician did not advance a diagnosis for the 
veteran's right mastoidal/right ear area pain.  

The veteran was last afforded a VA examination for 
compensation purposes which encompassed his service-connected 
left toe corn, tinea pubis, tinea cruris, and right 
radioulnar joint degenerative changes in June 2003.  
Therefore, the Board finds that an additional VA examination 
for compensation purposes would be helpful in resolving the 
issues raised by the instant appeal.  

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

An August 2003 VA treatment record states that the veteran's 
primary care provider was a Dr. Mediratta.  Clinical 
documentation from Dr. Mediratta dated after December 2002 
has not been incorporated into the record.  The VA should 
obtain all relevant VA and private treatment records which 
could potentially be helpful in resolving the veteran's 
claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

In February 2004, the accredited representative submitted a 
claim of entitlement to service connection for chronic right 
tympanic membrane perforation residuals.  The Board finds the 
issue of service connection for chronic right tympanic 
membrane perforation residuals to be inextricably intertwined 
with the certified issue of service connection for a chronic 
right ear disorder to include pain.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed by the RO in the first instance.  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the veteran and request that 
he provide information as to all 
post-service treatment of his chronic 
right ear disabilities and all treatment 
of his right radioulnar joint 
degenerative changes, left toe corn, 
tinea pubis, tinea cruris, and chronic 
bilateral otitis externa after January 
2003, including the names and addresses 
of all health care providers.  Upon 
receipt of the requested information and 
the appropriate releases, the RO should 
then contact Dr. Mediratta and all other 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

2.  Then request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after December 2004, 
not already of record, be forwarded for 
incorporation into the record.  

3.  Then schedule the veteran for a VA 
examination or examinations for 
compensation purposes in order to 
determine the nature and severity of his 
chronic right ear disabilities and 
service-connected right radioulnar joint 
degenerative changes, left toe corn, 
tinea pubis, tinea cruris, and bilateral 
otitis externa.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner or examiners should 
specifically state whether the veteran's 
right mastoidal area/right ear pain is a 
manifestation of a chronic disability 
separate and distinct from his 
service-connected chronic bilateral 
otitis externa.  If so, the examiner or 
examiners should advance an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that such identified chronic right 
mastoidal area/right ear disorder had its 
onset during active service; is 
etiologically related to his inservice 
complaints of right ear pain; is in any 
other way causally related to active 
service ; or is etiologically related to 
or has increased in severity beyond its 
natural progression as the result of the 
veteran's service-connected disabilities 
including his chronic bilateral otitis 
externa.

The examiner or examiners should identify 
the limitation of activity imposed by the 
veteran's right radioulnar joint 
degenerative changes with a full 
description of the effect of the 
disability upon his ordinary activities.  
The examiner or examiners should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of his right upper 
extremity should be noted and described.  
If feasible, the determinations 
concerning pain, weakness and 
fatigability should be portrayed in terms 
of the degree of additional range of 
motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner or 
examiners should express an opinion as to 
the impact of the veteran's right 
radioulnar joint degenerative changes 
upon his vocational pursuits.  

Send the claims folders to the examiner 
or examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  

4.  Then adjudicate the issue of service 
connection for chronic right tympanic 
membrane perforation residuals.  The 
veteran and his accredited representative 
should be informed in writing of the 
resulting decision and his associated 
appellate rights.  The issue is not on 
appeal unless there is a NOD and a 
substantive appeal as to the issue.  

5.  Then readjudicate the veteran's 
entitlement to service connection for a 
chronic right ear disorder to include 
pain; initial evaluations in excess of 10 
percent for his right (major) radioulnar 
joint degenerative changes, left toe 
corn, and tinea pubis and tinea cruris; 
and an initial compensable evaluation for 
his chronic bilateral otitis externa with 
express consideration of the provisions 
of 38 C.F.R. § 3.310(a) (2005) and the 
Court's holding in Allen v. Brown, 7 Vet. 
App. 439 (1995).  If the benefits sought 
on appeal remain denied, the veteran and 
his accredited representative should be 
issued a SSOC which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

